DECISION AND JUDGMENT ENTRY
This foreclosure action is before us on appeal from the Lucas County Court of Common Pleas, which granted summary judgment in favor of appellee, ContiMortgage Corporation. This case has been placed on our accelerated calendar. For the reasons that follow, we find that the decision of the Lucas County Court of Common Pleas must be reversed.
We find that summary judgment was inappropriate in this case because a genuine issue of material fact exists. Paragraph twenty-one of the mortgage agreement entered into by the parties provides that appellee shall give notice to appellants before accelerating the loan payments. The affidavit of Lena Caruso, appellee's foreclosure coordinator, includes a copy of the required notice "as it was entered into the servicing records of ContiMortgage Corporation." She does not aver, nor does she provide evidence, that this notice was ever given or mailed to appellants. Appellants, in fact, aver in an affidavit that they never received the notice. Since a genuine issue of material fact exists as to whether appellants received the notice required by the mortgage agreement, summary judgment was improper.
Appellant's assignment of error is found well-taken, and the decision of the Lucas County Court of Common Pleas is reversed and remanded for further proceedings. Appellee is ordered to pay the court costs of this appeal.
  _________________________ Peter M. Handwork, JUDGE
Richard W. Knepper, J. and Mark L. Pietrykowski, P.J. CONCUR.